Citation Nr: 0401968	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
residuals of a right knee injury prior to May 21, 2001.  

2.  Entitlement to a rating higher than 30 percent for the 
post-operative residuals of a right total knee replacement as 
of July 1, 2002.   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to September 
1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision (RD) of the RO.  
Although the veteran initially requested hearings before a 
local RO hearing officer and a Veterans Law Judge (VLJ) of 
the Board, sitting at the RO, he ultimately indicated in his 
February 2003 substantive appeal (VA Form 9) and in an 
attached statement that he only wanted a hearing before a 
VLJ.  And although later scheduled for this type of hearing, 
he failed to report for it.  He did not explain his absence 
or request to reschedule his travel Board hearing.  Thus, he 
effectively withdrew his hearing request.  38 C.F.R. 
§ 20.704(d) (2003).

Also earlier, in July 2002, the veteran withdrew his request 
for an extension of his temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 ("paragraph 30"), 
indicating that his planned surgery on his right knee had 
been postponed.  

When the veteran filed his claim in June 2001 for a higher 
rating for his right knee disability, it was rated as only 10 
percent disabling.  But, as requested, he subsequently 
received a temporary 100 percent convalescent rating in 
October 2001 under the provisions of § 4.30.  The retroactive 
effective date was May 21, 2001, prior to his claim, when he 
underwent surgery involving a right total knee replacement 
(TKR).  And as of July 1, 2001, after convalescing, the 100 
percent rating was continued for one more year under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  On July 1, 
2002, upon termination of the 100 percent rating, he received 
a 30 percent rating.

The issues on appeal, therefore, are whether the veteran is 
entitled to a rating higher than 10 percent for his right 
knee disability prior to May 21, 2001, when he received the 
temporary 100 percent rating, and whether he is entitled to a 
rating higher than 30 percent as of July 1, 2002, when the 
temporary 100 percent rating terminated and his right knee 
disability was rated as 30 percent disabling.

Lastly, the Board notes that statements made by the veteran 
in September 2001 and February 2002 may also constitute 
informal claims for secondary service connection for low back 
and right hip disabilities.  But since the Board does not 
currently have jurisdiction over these additional claims, 
assuming the veteran indeed intended to file them, they are 
referred to the RO for appropriate development and 
consideration.  38 C.F.R. § 20.200 (2003).


FINDINGS OF FACT

1.  Prior to May 21, 2001, and within one year of filing his 
claim on June 28, 2001, the veteran had dislocated semilunar 
cartilage in his right knee causing frequent episodes of 
pain, locking and effusion into the joint.

2.  Since July 1, 2002, despite undergoing right TKR surgery, 
he still has chronic residual severe pain and weakness in his 
right knee, especially with any sort of use such as 
repetitive bending, walking or climbing stairs.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating, but not 
higher, prior to May 21, 2001, for the residuals of the right 
knee injury.  38 U.S.C.A. §§ 1101, 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.71a, including Diagnostic Codes 5003, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2003).

2.  The criteria also are met for a 60 percent rating, but no 
higher, for the 
post-operative residuals of the right TKR as of July 1, 2002.  
38 U.S.C.A. §§ 1101, 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.71a, including Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(2002).  
Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in 
PVA.  Thus, although the veteran's appeal was ongoing during 
this change in the law, no due process violations can arise 
because of PVA concerns or the recent amendments.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, then, the VCAA duties have been met.  The RO 
sent the veteran VCAA letters in August 2001 and September 
2002 informing him of the evidence necessary to establish his 
entitlement to the requested benefits, which portion of this 
evidence VA would get, and what portion he needed to obtain.  
See 38 U.S.C.A. § 5103(a) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He also was informed when VA had 
scheduled him for a medical examination to assess the 
severity of his disability and apprised of what VA already 
had done concerning his claim.  As well, he was advised of 
the governing laws and regulations in the October 2001 rating 
decision appealed and in the February 2003 Statement of the 
Case (SOC).  When considered collectively, those documents 
apprised him of the type of evidence needed to substantiate 
his allegations and prevail.

Therefore, the Board finds that VA's duties pursuant to the 
VCAA, where triggered, have been fulfilled.  In each instance 
as it became apparent there may be any information, or 
medical or lay evidence, not previously provided to VA, which 
may have been necessary to substantiate the veteran's claim, 
VA notified him both of the necessary information and of 
which evidence he was to submit and which evidence VA would 
attempt to obtain on his behalf.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Thus, because of this, and because no additional evidence has 
been identified by the veteran as being available, but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify him of what hypothetical evidence 
would be secured by VA and what evidence would be secured by 
him is harmless.  Of course an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  Here, 
though, there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case.  Hence, the Board finds 
that any such failure is inconsequential.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  The RO has obtained all available service 
medical records, scheduled VA examinations, and obtained 
other private records concerning his claims or sent him 
copies of VA Form 21-4142 authorizing the release of his 
confidential records, which he failed to return.  He instead 
indicated that he had already submitted all his private 
medical evidence directly to VA.  So no additional evidence 
is forthcoming.  And no other evidence, not already of 
record, has been cited as relevant to the claim.  Obviously 
then, none need be obtained since none exists.  Therefore, no 
prejudice to the veteran results from the consideration of 
his claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Rating the Right Knee

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  For a claim of an increased rating, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran established service connection for degenerative 
joint disease (DJD) of the right knee in July 1999.  The RO 
initially assigned 10 percent evaluation under Diagnostic 
Codes 5010-5260, effective October 1, 1998, the day following 
his discharge from the military.



In June 2001, the veteran submitted a claim for an increased 
evaluation, and in October 2001 his rating was temporarily 
increased to 100 percent to compensate him during his 
convalescence following is TKR on May 21, 2001.  That was the 
effective date assigned for the temporary 100 percent 
convalescent rating under the provisions of 38 C.F.R. § 4.30.  
And as of July 1, 2001, after convalescing, the 100 percent 
rating was continued for one year further under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2003).  On July 1, 2002, 
upon termination of the 100 percent rating, he received a 30 
percent rating.

That October 2001 RD informed the veteran that his most 
recently assigned 30 percent rating was based on the absence 
of chronic residuals following his TKR surgery such as severe 
painful motion or weakness-that is, evidence showing that a 
60 percent evaluation was warranted under Code 5055.  He 
submitted a notice of disagreement (NOD) in June 2002.  The 
RO requested additional information concerning his alleged 
private treatment and scheduled him for a VA compensation and 
pension examination.  A statement of the case (SOC) 
was issued in February 2003.  He then submitted his 
substantive appeal to the Board (VA Form 9) later that month.  
He argues that he still has severe pain in his right knee, 
that he must wear soft soled tennis shoes to cushion his 
knee, and that the Motrin and ice packs manage-but do not 
alleviate, his pain.  So he believes he is entitled to a 
higher rating.

The veteran says he initially injured his right knee in a 
motor vehicle accident (MVA) at age 15, but that he had 
persistent problems with it while in the military, eventually 
requiring arthroscopic surgeries in 1991 and 1997.  
Additionally, he had another arthroscopy in July 2000, even 
before his TKR in May 2001.  

A VA report dated February 1999 shows that right knee range 
of motion (ROM) was from 0 to 120 degrees (extension to 
flexion), with pain at 110 degrees.  There was about 1/2 
centimeter of movement when performing the Drawer test, 
but there was no other instability noted.  There was also 
some reported lack of endurance on walking more than one 
mile, and the right knee gave way if the veteran ran more 
than 10 feet.  The examiner opined that the pain in the knee 
and limping interfered with climbing stairs, standing and 
walking, and precluded running.  

A July 2000 private hospital report shows the veteran's right 
knee had the following procedures:  a medial and lateral 
release, osteophyte excision of the medial femoral condoyle; 
chondroplasty of the patella, trochlea, and medial femoral 
condyle; microfracture of the trochlea; a limited 
synovectomy; a loose body excision; and a notchplasty.  The 
pre-operative diagnoses were right knee patella 
chondromalacia of grade III, inferior pole and lateral.  The 
clinical history revealed the veteran's symptoms included 
progressive pain, failing conservative treatment with deep 
patellofemoral pain and medial joint line pain.  

In January 2001, the veteran sought additional private 
treatment from another provider for the achy discomfort he 
experienced after being on his feet all day, and for notable 
discomfort felt with general activity.  At that time, there 
was objective evidence of varus deformity, 1+ effusion, 2+ 
patellofemoral crepitation, and ROM was from 0 to 130 
degrees.  There was also x-ray evidence of 
moderate degenerative changes.  

The veteran was seen again in April 2001, where his surgical 
options were discussed.  The examiner prescribed Vioxx in 
lieu of Motrin in an effort to postpone TKR surgery.  In May 
2001, however, his doctors determined it was time to do 
the procedure as he continued to have some joint effusion and 
other symptoms.  So he underwent a TKR that same month.

In June 2001, the veteran's one month post-operative ROM was 
from 5 to 116 degrees.  He was to be re-checked in 3 months.  
The September 2001 follow-up report revealed that his x-rays 
looked "very good," and that his ROM was from 0 to 135 
degrees.  Objectively, everything else looked very good too.  
He was comfortable, although he reported some stiffness after 
sitting, which the examiner expected would resolve.  He was 
to be seen again in 6 months.  



In January 2002, when seen for further follow up, the veteran 
reported still experiencing some pain, especially when riding 
in a car for an hour and a half.  He said he limped from time 
to time, when his knee hurt, but that the pain usually worked 
itself out as he walked.  Objectively, there was 0 to 120 
degrees of motion, no effusion, and the patella tracked well.  
There was no significant point tenderness.  The ligaments 
were intact.  In the opinion of the examiner, the x-rays 
showed very good positioning.  The examiner's opinion was 
that everything looked "exceptionally well" and that the 
veteran's pain was soft tissue in nature, which should 
resolve with time and exercise, which the veteran was not 
doing.  

In May 2002, the veteran again was examined for still further 
follow up.  Objectively, everything still "looked good."  
ROM was from 0 to 125 degrees.  He had good ligament tension.  
There was no effusion.  The examiner noted that the veteran 
complained bitterly of tenderness along the anteromedial 
joint line, and that there was some slight soft tissue 
crepitation there.  The patella tracked well, and the veteran 
functioned at a high level.  The examiner did note the 
veteran reported experiencing some sharp or significant pain 
after prolonged standing, but that it worked out with 
movement.  The examiner also performed an injection procedure 
on the veteran's right knee and noted that an additional 
arthroscopic examination could be completed in the summer.  

The veteran reported that his knee began to feel a little 
better after this procedure, and that he preferred not to 
have another surgery, unless his pain became unmanageable.  
He reported still having "significant pain" in his knee and 
noted that, unless he wore tennis shoes and took Motrin every 
day, his pain was unmanageable.  

38 C.F.R. § 4.71a, Diagnostic Code 5010, indicates that 
arthritis due to trauma, substantiated by X-ray findings, 
will be rated under Diagnostic Code 5003 as degenerative 
arthritis.  And Code 5003, in turn, indicates that 
degenerative arthritis will be rated on the basis of 
limitation of motion of the joint involved.  In this case, 
the relevant joint is the knee, and Codes 5260 and 5261, for 
flexion and extension, determine the extent of limitation of 
motion in the knee respectively.

Code 5003 also indicates that, when the limitation of motion 
is noncompensable, a 10 percent rating is warranted 
nonetheless for each major joint or group of minor joints 
affected by limitation of motion.  But this rating is to be 
combined, not added, under this code.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is no limitation of motion, but only x-
ray evidence of involvement of two or more major joints or 
minor joint groups, a 10 percent rating is assigned.  A 20 
percent rating is also assigned where the above is present, 
but with occasional incapacitating exacerbations.  

According to Code 5260, if limitation of flexion is to 60 
degrees then a noncompensable (i.e., 0 percent) evaluation is 
assigned.  Flexion limited to 45 degrees warrants a 10 
percent rating; a 20 percent rating requires flexion limited 
to 30 degrees; and a 30 percent rating requires flexion 
limited to 15 degrees.  

As for extension, when limited to 5 degrees a noncompensable 
evaluation is assigned.  Limitation of extension is evaluated 
as 10 percent disabling when it is limited to 10 degrees; as 
20 percent disabling when it is limited to 15 degrees; 
as 30 percent disabling when it is limited to 20 degrees; as 
40 percent disabling when it is limited to 30 degrees; and as 
50 percent disabling when it is limited to 45 degrees.

Additionally, Diagnostic Code 5256 provides criteria for 
rating ankylosis of the knee.  Ankylosis means complete bony 
fixation and immobility of the knee at either a favorable or 
unfavorable angle.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992). But as no ankylosis is shown here, at any time, Code 
5256 is inapplicable.  

Diagnostic Code 5257 provides criteria for evaluating 
"other" impairment in the knee, including recurrent 
subluxation or lateral instability.  If there is slight knee 
impairment, a 10 percent rating is warranted.  Moderate knee 
impairment warrants a 20 percent rating, and severe knee 
impairment a 30 percent rating.



A veteran also may receive separate ratings if he has 
arthritis under Code 5003 and instability under Code 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
However, his limitation of motion under Codes 5260-61 must at 
least be to a compensable degree.  VAOPGCPREC 9-98 (August 
14, 1998).

A higher rating also is possible if the veteran has 
dislocated semilunar cartilage under Diagnostic Code 5258; 
symptomatic removal of the same under Code 5259; impairment 
of his tibia or fibula under Diagnostic Code 5262; and genu 
recurvatum under Diagnostic Code 5263.  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated 20 
percent disabling under Code 5258.  And removal of 
symptomatic semilunar cartilage is evaluated as 10 percent 
disabling under Code 5259.

A.  Rating Higher than 10 percent Prior to May 21, 2001

Because VA received his claim in June 2001, the veteran may 
be entitled to a higher rating during the one-year period 
immediately preceding the date of receipt of his claim if it 
was factually ascertainable that his disability had increased 
in severity.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The medical and other evidence of record shows that, even 
during the one year prior to May 21, 2001, the veteran had 
dislocated semilunar cartilage in his right knee with 
frequent episodes of locking, pain, and effusion into the 
joint.  Consequently, he was entitled to a 20 percent rating 
under Diagnostic Code 5258.  See also 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical and other evidence of record does not show that a 
rating greater than 20 percent is warranted at any time prior 
to May 21, 2001, however.  There is no evidence whatsoever, 
for example, of genu recurvatum or impairment of the tibia or 
fibula, so Codes 5262 and 5263 simply do not apply.  
Also, as mentioned, there are no objective clinical 
indications of ankylosis; therefore Code 5256 does not apply 
either.  Codes 5260 and 5261 also do not provide a basis for 
increasing the rating beyond the 20 percent level because 
the veteran did not have sufficient limitation of motion, 
even considering his pain and other symptoms.  Additionally, 
as for separate ratings under Codes 5003 and 5257, although 
the veteran had both arthritis (degenerative changes) and 
instability, he still did not have sufficient limitation of 
motion to at least meet the threshold minimum requirements of 
Codes 5260-61 for a compensable rating.  VAOPGCPREC 9-98 
(August 14, 1998).  Bear in mind that, even when examined in 
February 1999, he had ROM from 0 to 120 degrees-albeit with 
pain at 110 degrees.  And when later examined in January 
2001, he had even greater range of motion, from 0 to 130 
degrees.  This was only slightly less than 
normal range of motion, which is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.  And it far exceeded the 
requirements for even the minimum compensable rating under 
Codes 5260 and 5261.  So a 20 percent rating, but not 
greater, is warranted for the veteran's right knee disability 
prior to May 21, 2001, pursuant to Diagnostic Code 5258.

B.  A Rating Higher than 30 percent as of July 1, 2002

The veteran already received the temporary 100 percent rating 
under Code 5055 for the one year period following his TKR 
surgery.  His 100 percent rating under this code terminated 
as of July 1, 2002, whereupon his disability was re-rated as 
30 percent disabling.

To receive a 60 percent rating under Code 5055, the veteran 
must still have chronic residuals following his TKR 
consisting of severe painful motion or weakness.  This code 
further states that, with intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Codes 5256, 5261, or 5262.  The minimum rating that can be 
assigned under Code 5055 following a TKR is 30 percent, which 
is the veteran's current rating.



As mentioned, the veteran does not have ankylosis, so Code 
5256 does not apply.  He also does not have sufficient 
limitation of extension to warrant a rating higher than 30 
percent under Code 5261.  When examined in June 2001, his 
extension was limited to 5 degrees, which is noncompensable 
under Code 5261.  And when reexamined on three different 
occasions-in January, May and December 2002, he had full 
extension to 0 degrees, which also is noncompensable under 
Code 5261.  There is no indication of residual impairment 
involving the tibia or fibula, so Code 5262 does not even 
apply.

Note also that, during the May 2002 examination, according to 
the evaluating physician, objectively everything "looked 
good."  Aside from normal extension, the veteran also could 
flex his right knee to 125 degrees, which is only slightly 
less than the normal 140 degrees under 38 C.F.R. § 4.71, 
Plate II, and far more range of motion than is required for 
even the lowest possible rating of 0 percent under Code 5260.  
He also had good ligament tension, indicative of stability, 
and there was no effusion.  He complained bitterly of 
tenderness along the anteromedial joint line, and there was 
some slight soft tissue crepitation there.  But his patella 
tracked well, and he functioned at a high level according to 
the examiner.  The examiner acknowledged the veteran reported 
some sharp or significant pain if he had been standing, but 
went on to indicate that it worked out with movement.  The 
examiner also injected the veteran's right knee with anti-
inflammatory medication and noted that an additional 
arthroscopic examination could be completed in the summer.  
The veteran reported that his knee began to feel a little 
better after that procedure, and he indicated that he 
preferred not to have another surgery unless his pain became 
unmanageable.  He says that, unless he wears tennis shoes and 
takes Motrin every day, his pain is unmanageable.  But by 
implication, this also suggests that if he takes these 
preventive measures his pain is manageable.

Regardless though, the results of the veteran's more recent 
December 2002 VA examination are far more favorable to his 
claim.  He again reported experiencing painful motion and 
weakness in his knee across the quadriceps muscles, despite 
his TKR, which he said is worse after walking or standing.  
He also reportedly had a limp that became worse after 10 
minutes.  And objectively, he had a stiff limping gait.  
There were no signs of weight bearing abnormalities on his 
feet (no calluses, no skin breakdown.), but the examiner 
indicated that, although the veteran wore a knee brace at 
times, it did not seem to help.  And although his ROM was 
normal (from 0 degrees of extension to 140 degrees of 
flexion), he had locking and pain starting at 90 degrees.  He 
also could not squat or lift much from the floor, in fact, 
more than 40 pounds.  He could carry about 50 pounds, but not 
repetitive bending.  And there was a slight Drawer sign.  
Collectively, this is akin to weakness in his right knee 
despite the TKR surgery.  The examiner also confirmed the 
veteran's ROM was affected by pain, fatigue, and a lack of 
endurance, so there are DeLuca considerations as well.

The results of his March and, in particular, December 2002 
examinations show the veteran still has residual severe 
painful motion and weakness in his right knee, despite his 
TKR.  So these symptoms are chronic, meaning he is entitled 
to a 60 percent rating under Code 5055, especially when all 
reasonable doubt is resolved in his favor.  38 C.F.R. § 4.3.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet App. 518, 519 (1996).


ORDER

A higher 20 percent rating is granted for the one year period 
prior to May 21, 2001, subject to the laws and regulations 
governing the payment of VA compensation.  

A higher 60 percent rating also is granted as of July 1, 
2002, subject to the laws and regulations governing the 
payment of VA compensation.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



